Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 8/27/2021.
Claims 1, 11, 20 have been amended. New claims 21-22 have been added. 
Claims 9, 19 have been cancelled. 

Response to Arguments
The amendment filed on 8/27/2021 has overcome the previous rejection of the claims under 102/103 rejections. Therefore, the 102/103 rejection have been withdrawn.
Allowable Subject Matter
Claims 1-8, 10-18, 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAHEL GUARINO/Primary Examiner, Art Unit 2631